                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               2525 Box Canyon Drive
                                                                                           5   Las Vegas, NV 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           6   Facsimile:     (702) 538-9113
                                                                                               sanderson@lkglawfirm.com
                                                                                           7
                                                                                               rhastings@lkglawfirm.com
                                                                                           8   Attorneys for Defendant The
                                                                                               Springs at Spanish Trail Association
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          10
                                                                                                                                 DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                               NATIONSTAR MORTGAGE, LLC,                        Case No.:     2:15-cv-01217-JAD-GWF
                                                                                          12
                                                                                                              Plaintiff,
                                                                                          13
                                                                                                                                                ORDER GRANTING STIPULATION
                                                                                          14   vs.                                              TO EXTEND BRIEFING SCHEDULE
                                                                                                                                                [ECF 71]
                                                                                          15   THE SPRINGS AT SPANISH TRAIL
                                                                                               ASSOCIATION; SATICOY BAY, LLC,                   (First Request)
                                                                                          16   SERIES 6974 EMERALD SPRINGS; DOE
                                                                                               INDIVIDUALS I-X, inclusive, and ROE
                                                                                          17   CORPORATIONS I-X, inclusive,                        [ECF No. 74]
                                                                                          18                  Defendants.
                                                                                          19
                                                                                          20          Defendant The Springs at Spanish Trail Association (the “Association”), and Plaintiff,

                                                                                          21   Nationstar Mortgage, LLC (the “Bank”) by and through their respective counsel stipulate and

                                                                                          22   agree as follows:

                                                                                          23          1.      The Bank filed its Motion for Summary Judgment in the above case on November

                                                                                          24   30, 2018, [ECF 71].

                                                                                          25          2.      The Association’s response to the Motion is due December 21, 2018

                                                                                          26          3.      The Association has requested and the Bank has agreed to extend the deadline for

                                                                                          27   the Association to file its response to the Bank’s Motion for Summary Judgment to and including

                                                                                          28   January 4, 2019.

                                                                                                                                             -1-
                                                                                           1           4.      The Association’s counsel requests this extension due to current workload and

                                                                                           2    holiday travel and is not intended to cause any delay or prejudice to any party.

                                                                                           3

                                                                                           4           IT IS SO ORDERED this 26th day of December, 2018.

                                                                                           5

                                                                                           6                                                  _________________________________________
                                                                                                                                                     U.S. District Judge Jennifer A. Dorsey
                                                                                           7

                                                                                           8

                                                                                           9
                                                                                               LEACH KERN GRUCHOW ANDERSON SONG                    AKERMAN LLP
                                                                                          10
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11   /s/ Ryan D. Hastings                                /s/ Thera Cooper
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                                                                                   ___________________________
                                                                                          12   Sean L. Anderson, Esq.                              Thera Cooper, Esq.
                                                                                               Nevada Bar No. 7259                                 Nevada Bar No. 13468
                                                                                          13   Ryan D. Hastings, Esq.                              1635 Village Center Circle, #200
                                                                                               Nevada Bar No. 12394                                Las Vegas, NV 89134
                                                                                          14
                                                                                               2525 Box Canyon Drive                               Attorneys for Nationstar Mortgage, LLC
                                                                                          15   Las Vegas, Nevada 89128
                                                                                               Attorneys for Defendant The Springs at
                                                                                          16   Spanish Trail Association
                                                                                          17
                                                                                               LAW OFFICE OF MICHAEL F. BOHN
                                                                                          18
                                                                                               /s/ Adam R. Trippiedi
                                                                                          19
                                                                                               __________________________________
                                                                                          20   Adam R. Trippiedi, Esq.
                                                                                               Nevada Bar No. 12294
                                                                                          21   2260 Corporate Circle, #480
                                                                                               Henderson, NV 89074
                                                                                          22   Attorneys for Saticoy Bay, LLC, Series 6974 Emerald Springs
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                                -2-
